 
 
Exhibit 10-3
 
 
HARLEY DOME #10 AND #11
LEGEND PROPERTY # 1 and #  2

QUITCLAIM DEED


FOR MINING CLAIMS/SITES IN UTAH


ATP Holdings Inc., with a business address at 2764 Lakeshore Drive, Suite 111,
Las Vegas, Nevada, 89117


for consideration paid, assigns, conveys, and quitclaims to:


Q Lotus Inc., a Nevada Corporation, with a business address at 500 N Dearborn,
Unit 605, Chicago, IL, 60654


The following mining claims/sites in Grand County, Utah:


Claim/Site Name
BLM Serial Number
Harley Dome #10
UMC 331 938
Harley Dome #11
UMC 331 939





WITNESS this 27th  day of April , 2010.






  /S/ John F. Walter                                                      
John F. Walter


------------------------------------------------------------------------------------------------------------
Acknowledgement for Persons
State of Utah                                )
Grand County                                )
  The foregoing instrument was acknowledged before me this 27th  day of April ,
2010.


By                                                                John F. Walter


My commission expires:  07/28/2012
  /S/ John F. Walter                                                      
(seal)                                                                                 Notary
Public


---------------------------------------------------------------------------------------------------------------------------------
Acknowledgement for Corporation
State of Utah                                )
Grand County                                )
    The foregoing instrument was acknowledged before me this 27th  day of April
, 2010.




By  John F. Walter, President of ATP HOLDINGS, INC., a Nevada corporation, on
behalf of said corporation.


My commission expires:   07/28/2012
  /S/ John F. Walter                                                      
(seal)                                                                                 Notary
Public



 
1

--------------------------------------------------------------------------------

 
 

 

Your Geologist
Dell R. Foutz (Ph.D.)
221 Messa Avenue
Grand Junction, Colorado 81501
(970) 243-7088


February 8, 2010
 


To Whom It May Concern:


I submitted a report on properties of RWH Minerals, Inc. on September 8,
1993.  The property remains as it was on the date of the report.  Although there
have been some additional testing on the site, nothing has been mined.


Based on the testing and the assays done in 1995 and 1996 and testing done in
2004 by metallurgist, Greg Iseman of Henderson Nevada, the current value of one
of the mines is in excess of 53 Billion Dollars.  This is the in place value
calculated using the current value of the noble metals in the carbonaceous
ore.  The value is calculated using the following parameters.


Acres
SF/Ac
Depth
lbs/cu ft
Tons
Net Value/Ton
Total Value
80
43,560
23
100
4,007,520
13,225
$53 Billion





Respectfully,


  /S/  Dell R. Foutz                                               
Dell R. Foutz, Geologist


Mesa County Colorado


On February 9, 2010, before me, a Notary Public, personally came Dell R. Foutz,
to me known to be the person described in and who executed the foregoing
instrument and acknowledged that he had executed the same.


  /S/  Leandra
Ludlam                                                                
Notary
Public                                                                           (seal)
My Commission Expires: 4/13/13

 
2

--------------------------------------------------------------------------------

 

Your Geologist
Dell R. Foutz (Ph.D.)
221 Messa Avenue
Grand Junction, Colorado 81501
(970) 243-7088


John F. Walter
RWH MINERALS. INC.
9916 52.5 Road
Molina, Colorado 81646
 
September 27, 2006
 


Dear Sir:


As per your request, this letter serves as the valuation of Harley Dome # 10
Mining Claim. My original report included your entire property and had a value
at that time of approximately $5.3 Trillion dollars. Harley Dome # 10 is very
near the center of the entire property and has the deepest deposit of ore.
Assays taken from this claim have proven to be above average, however I will use
the averages from the certified assays used previously. These were the reports
submitted.
 


Bremer Technology Assay #20957 is for Hole #1
Bremer Technology Assay #20958 is for Hole #2
Bremer Technology Assay #20959 is for Hole #3


Metallurgical Research Lab Assay #2289 is for Hole #1
Metallurgical Research Lab Assay #2290 is for Hole #2
Metallurgical Research Lab Assay #2291 is for Hole #3


Iseman Consulting Metallurgist Surface Sample The insitu value of the deposit
may be obtained by:
 
1)  
Taking the combined results from the three assay companies

2) Calculating the gross value per ton of ore
3) Estimating the area containing the ore
4)  
Use the depth of ore obtained from drilling the three holes and the density of
the ore

5)  
Computing the total value.




Based on the figures received from the assay companies and RWH Minerals, Inc.
concerning the total acreage in Harley Dome #10, and the current value of the
noble metals found in the ore as of September 27, 2006, I submit the following
valuation:
 
1) Value from combined Assays $13,225/Ton
2) Estimate of area containing ore— 80 Acres
3) Depth of ore (average— 23 feet)
 
4) Density of ore 100 lbs/cu.ft.
5) Total amount of ore 4,007,520 Tons
6) Total Value of ore in Harley Dome #10$53,000,000,000
 
Attached is the breakdown of the assays which shows the current prices of the
metals and the average amounts obtained per ton of ore.
 




Sincerely,


/S/


Dell R. Foutz, Geologist
Ph. 970-234-0788


State of Colorado  
 )ss.
County of Mesa                                           
 
The foregoing instrument was acknowledged before me this 27th day of September,
2006 by Dell R. Foutz.
 


Witness my hand and notary seal.  My commission expires    10/01/2008  .


(seal)                                             /S/  Lenna S
Crim                                                                
Notary Public



 
3

--------------------------------------------------------------------------------

 

Your Geologist
Dell R. Foutz (Ph.D.)
221 Messa Avenue
Grand Junction, Colorado 81501
(970) 243-7088


John F. Walter
RWH MINERALS. INC.
9916 52.5 Road
Molina, Colorado 81646
 
September 27, 2006
 


Dear Sir:


As per your request, this letter serves as the valuation of Harley Dome # 11
Mining Claim.  My original report included your entire property and had a value
at that time of approximately $5.3 Trillion dollars. Harley Dome # 11 is very
near the center of the entire property and has the deepest deposit of ore.
Assays taken from this claim have proven to be above average, however I will use
the averages from the certified assays used previously. These were the reports
submitted.
 


Bremer Technology Assay #20957 is for Hole #1
Bremer Technology Assay #20958 is for Hole #2
Bremer Technology Assay #20959 is for Hole #3


Metallurgical Research Lab Assay #2289 is for Hole #1
Metallurgical Research Lab Assay #2290 is for Hole #2
Metallurgical Research Lab Assay #2291 is for Hole #3


Iseman Consulting Metallurgist Surface Sample The insitu value of the deposit
may be obtained by:
 
6)  
Taking the combined results from the three assay companies

7) Calculating the gross value per ton of ore
8) Estimating the area containing the ore
9)  
Use the depth of ore obtained from drilling the three holes and the density of
the ore

10)  
Computing the total value.


Based on the figures received from the assay companies and RWH Minerals, Inc.
concerning the total acreage in Harley Dome #11, and the current value of the
noble metals found in the ore as of September 27, 2006, I submit the following
valuation:
 
7) Value from combined Assays $13,225/Ton
8) Estimate of area containing ore— 80 Acres
9) Depth of ore (average— 23 feet)
 
10) Density of ore 100 lbs/cu.ft.
11) Total amount of ore 4,007,520 Tons
12) Total Value of ore in Harley Dome #11$53,000,000,000
 
Attached is the breakdown of the assays which shows the current prices of the
metals and the average amounts obtained per ton of ore.
 




Sincerely,


  /S/  Dell R. Foutz                                          


Dell R. Foutz, Geologist
Ph. 970-234-0788


State of Colorado  County of Mesa                                         
 
The foregoing instrument was acknowledged before me this 27th day of September,
2006 by Dell R. Foutz.
 


Witness my hand and notary seal.  My commission expires    10/01/2008  .


(seal)                                             /S/  Lenna S
Crim                                                                
Notary Public

 
4

--------------------------------------------------------------------------------

 

Your Geologist
Dell R. Foutz (Ph.D.)
221 Messa Avenue
Grand Junction, Colorado 81501
(970) 243-7088


RESUME: DR. DELL It FOUTZ, PH.D.
 
EDUCATION:
A.S. 1952 Weber State College.
B.S. 1955 B.Y.U.
M.S. 1960 B.Y.U. Stratigraphic Geology
Ph. D. 1965 Washington State University. Geology; Minor: Soils
 
WORK EXPERIENCE:
 
1951 — 1954 Utah State Engineer's Office; water adjudication 1956 (summer) U.S.
Steel, coal exploration, in Colorado
1956 — 1959 U.S. Air Force; pilot, radar and intelligence 1962 (summer) Shell
Oil, field geology, in Wyoming and Utah
 
1964 — 1972 EXXON; exploration and production geology, in Texas 1972 — 1995 Mesa
State College; Professor of Geology and weather 1978 (summer) USBurRec Grand
Junction, dam sites, canal lining 1979 — 1081 Paraho (oil shale), geologist and
technical writer
 
1993 — 1994 Chairman of geology Department, Mesa State College
 
Consulting in placer and hard-rock gold in Utah & Colorado Gravel deposits in
Colorado, Oil, gas, and uranium in Colorado, Utah, and Wyoming; homesites in
Mesa Co.
 
MEMBERSHIPS:
Grand Junction Geological Society, Sigma Gamma Epsilon
Formerly a member of AAPG, AIPG, AIME/SME, SEPM, Sigma Xi, Gulf Coast geological
Society, Permian Basin geological Society.
Served two terms as President of GJGS, and was secretary of the local chapter of
AIME about seven years from about 1979 —1986
 
 
PUBLICATIONS: Where is the Gold on the Colorado River (1982, second Printing,
1986)

 
Geology of Colorado, Illustrated (1994); a college text


Resume

This abbreviated resume is prepared in March, 1995 to support my participation
in a small sample drilling project near the Utah-Colorado state line near Grand
Junction, CO.
 
Respectfully submitted,
 


  /S/                                           
Dell R. Foutz, Geologist,
(970) 243-7088




The foregoing instruments were acknowledged before me this 12th day of Octobver,
2006 by Dell R. Foutz, personally known to me.


Witness my hand and notary seal.  My commission expires    08/25/2010  .


(seal)                                                        /S/                                                      
Notary Public

 
5

--------------------------------------------------------------------------------

 



 


 
Mineral Rights Agreement
 
This agreement is by and between “ATP HOLDINGS, INC.” hereinafter referred to as
"transferor" and Q Lotus, Inc. hereinafter referred to as
"transferee."  Transferor agrees to transfer all "rights, title and interest" in
the attached exhibit describing the asset(s) to transferee for real and valuable
consideration.  Transferor represents he/she is the rightful holder of the
assets to be transferred and further that said asset(s) are free of any liens,
encumbrances or debts.  Transferor further represents to transferee the assets
are not the subject of any lawsuits currently filed or anticipated to be filed
in the future.
 
In exchange for the unencumbered transfer of all rights, title and interest in
the described asset(s), transferee has agreed to a revenue sharing agreement
with transferor to be derived from the use of the asset(s).  Said usage will
include but not be limited to mining and extraction of minerals from subject
properties and sale of said minerals.  Additionally, mineral extractions might
be utilized as collateral for loans or might back securities offerings or be
hypothecated in a variety of ways.
 
Transferor agrees to share with transferee, (in accordance with revenue sharing
agreement), whatever monetary value received by transferor in conjunction with
the asset(s) herein described after deduction of all expenses.  Transferor
agrees to protect the value of the asset(s) being transferred and to utilize
said asset(s) in a responsible manner to achieve maximum value to be shared by
transferor and transferee.
 
Transferor and transferee agree to continue to work in cooperation with each
other now and in the future to maximize asset value for their mutual benefit.
 


 
  John F. Walter / President  ATP HOLDINGS,
INC.                                                                                                                              May
7, 2010                                
 
  /S/ John F. Walter                                           
 


 
Markensie Theresias, CEO Q Lotus
Inc                                                                                                               May
10, 2010           
 
 
 
 /S/ Marckensie
Theresias                                                                                                  
6
 
 

--------------------------------------------------------------------------------


 
 Letter Agreement






Reference is hereby made to the “revenue sharing agreement” recited in the
Mineral Rights Agreement dated May 7, 2010 by and between “ATP HOLDINGS, INC.”
(“transferor”) and Q Lotus, Inc. (“transferee”) hereinafter referred to as “The
Parties.”


The Parties hereby agree that the transferor shall be paid thirty percent (30%)
of the Net Revenue (gross revenue less all related expenses.)




The transferred assets include the following BLM Claims:


Serial Number
Claim Name
UMC 331 938
Harley Dome #10
UMC 331 939
Harley Dome #11







Understood & Agreed To:




“ATP HOLDINGS, INC.”


By:             /S/ John F.
Walter                                                           5/15/2010                                
John F. Walter,
President                                                                                                Date




Q Lotus, Inc.
 
By:             /S/ Marckensie
Theresias                                                        6/7/2010                      
Marckensie
Theresias                                                                                                Date




 



 
7

--------------------------------------------------------------------------------

